Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-4, 6-14 and 16-20 are allowed.
The closest prior art, Beeston (US Pub. 20050050382) discloses “a controller buffer manager suitable for deleting the first data stored in the controller write buffer after the memory device buffers the first data into the second memory buffer; and a failure processor suitable for controlling the memory device to perform a reprogram operation of reprogramming the first data stored in the second memory buffer into the memory block, when the program operation fails”. However, the prior art differs from the present invention because the prior art fails to disclose “a controller buffer manager suitable for deleting the first data stored in the controller write buffer of the controller after the memory device buffers the first data into the second memory buffer; and a failure processor suitable for controlling the memory device to perform a reprogram operation of reprogramming the first data stored in the second memory buffer into a second memory block of the plurality of memory blocks, other than the first memory block in which the program operation fails”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 11 and 20 identifies the distinct features “a memory buffer manager suitable for controlling the memory device to buffer the first data stored in the first memory buffer into the second memory buffer while the memory device programs, in a program operation, the first data into a first memory block of the plurality of memory blocks; a controller buffer manager suitable for deleting the first data stored in the controller write buffer of the controller after the memory device buffers the first data into the second memory buffer; and a failure processor suitable for controlling the memory device to perform a reprogram operation of reprogramming the first data stored in the second memory buffer into a second memory block of the plurality of memory blocks, other than the first memory block in which the program operation fails", which are not taught or suggested by the prior art of records. 
Claims 1-4, 6-14 and 16-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-4, 6-14 and 16-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135